Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-15 have been considered and are pending examination. 


Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 08/07/2020  was filed for Application Number 16987987.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 

Claims 1-15 of instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, 13, 14 of U.S. Patent No. 10,789,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims incorporate similar limitations. The table below shows a clearer mapping between the claim limitations.

Comments
Instant Application 16987987
10,789,167
Similar Scope
1. An information processing apparatus connectable to a storage device including a nonvolatile memory, the nonvolatile memory including a plurality of blocks, the information processing apparatus comprising: 
a memory; and a processor connected to the memory, wherein the processor is configured to: store, into a write buffer on the memory, first data to be written to one write destination block of the storage device; transmit, to the storage device, a write request including a first identifier associated with the one write destination block and storage location information indicating a location in the write buffer where the first data is stored; in response to receiving, from the storage device, a first transfer request including the storage location information, transfer 
transmit, to the storage device, a read request to read the first data; 
and in a case where a second transfer request is received from the storage device, the second transfer request requesting to read the first data from the write buffer, read the first data from the write buffer.

6. An information processing apparatus connectable to a storage device including a nonvolatile memory, the nonvolatile memory including a plurality of blocks, the information processing apparatus comprising: 5a memory; and a processor connected to the memory, wherein the processor is configured to: store, into a write buffer on the memory, first data to be written to one write 10destination block of the storage device; transmit, to the storage device, a write request including a first identifier associated with the one write destination block and storage location information indicating a location in the write 15buffer where the first data is stored; in response to receiving, from the storage device, a first transfer request including the storage location information, transfer the first data from the write buffer to the storage device; and 20in a case where the first data is to be read from the storage device before receiving, from the storage device, a notification indicating that writing of the first data to the one destination block is completed, not transmit, to the storage device, a read 25request to read the first data, and read the first data from the write buffer.

the processor is configured to: store in a host-side write buffer on the memory, first data to be written to one write destination block of the nonvolatile memory; transmit, to the storage device, a write command including a first identifier associated with the one write destination block and storage location information indicating a 
when receiving, from the storage device, a notification indicating that the first data designated by the read command exists in the host-side write buffer, read the first data from the host-side write buffer and return the read first data to the upper layer software.


2. The information processing apparatus of Claim 1, wherein the storage device is configured to write the first data to the one write destination block by a multi-step program operation including transferring the first data to the nonvolatile memory a plurality of times, 

7. The information processing apparatus of Claim 6, wherein the storage device is configured to write the first data to the one write destination block by a multi-step program operation including transferring the first data to the nonvolatile memory a plurality of times, and the processor is configured to receive the first transfer request including the storage location information from the storage device a plurality of times, and transfer the first data from the write buffer to the storage device each time the first transfer request is received.  




3. The information processing apparatus of Claim 1, wherein the write buffer includes a plurality of write buffer regions respectively corresponding to a plurality of write destination blocks of the storage device, and the processor is further configured to release a write buffer region associated with the one write destination block in response to receiving, from the storage device, a notification indicating that data stored in the write buffer region associated with the one write destination block is unnecessary.

8. The information processing apparatus of Claim 6, wherein the write buffer includes a plurality of write buffer regions respectively corresponding to a plurality of write destination blocks of the storage device, and the processor is further configured to release a write buffer region associated with the one write destination block in response to 


12. The information processing apparatus of claim 1, wherein the processor is configured to release a storage area in the host-side write buffer in which the first data is stored when a notification indicating that using of the first data stored in the host-side write buffer for the read request is unnecessary is received from the storage device.

Same scope
4. The information processing apparatus of Claim 1, wherein the first identifier is a block identifier identifying the one write destination block.

9. The information processing apparatus of Claim 6, wherein the first identifier is a block identifier identifying the one write destination block.  

14. The method of Claim 11, wherein the first identifier is a block identifier identifying the one write destination block.

4. The information processing apparatus of claim 1, wherein the first identifier is a block identifier specifying a specific write destination block.

Same scope
5. The information processing apparatus of Claim 1, wherein the write buffer includes a plurality of write buffer regions respectively corresponding to a plurality of write destination blocks of the storage device, and the first transfer request includes the first identifier and the storage location information.

10. The information processing apparatus of Claim 6, wherein the write buffer includes a plurality of write buffer regions respectively corresponding to a plurality of write destination blocks of the storage device, and the first transfer request includes the first identifier and the storage location information.  

15. The method of Claim 11, wherein the write buffer includes a plurality of write buffer regions respectively corresponding to a plurality of write destination blocks of the storage device, and the first transfer request includes the first identifier and the storage location information.  

6. The information processing apparatus of claim 1, wherein the host-side write buffer includes a plurality of write buffer regions corresponding to the write destination blocks, and the transfer request includes the first identifier and the storage location information.


11. A method performed by an information processing apparatus connectable to a storage device including a nonvolatile memory, the nonvolatile memory including a plurality of blocks, the method comprising: storing, into a write buffer on a memory of the information processing apparatus, first data to be written to one write destination block of the storage device; transmitting, to the storage device, a write request including a first identifier associated with the one write destination block and storage location information indicating a location in the write buffer where the first data is stored; in response to receiving, from the storage device, a first transfer request including the storage location information, transferring the first data from the write buffer to the storage device; transmitting, to the storage device, a read request to read the first data; and in a case where a second transfer request is received from the storage device, the second transfer request requesting to read the first data from the write buffer, 
reading the first data from the write buffer.
7. A method performed by an information processing apparatus connectable to a storage device, the information processing apparatus being configured to operate as a host device for transmitting write commands and read commands to the storage device, the storage device being configured to manage a plurality of write destination blocks allocated from a plurality of blocks provided in a nonvolatile memory, the method comprising: storing in a host-side write buffer on a memory provided in the information processing apparatus, first data to be written to one write destination block of the nonvolatile memory;
transmitting, to the storage device, a write command including a first identifier associated with the one write destination block and storage location information indicating a location in the host-side write buffer in which the first data is stored;
transferring, to the storage device, the first data from the host-side write buffer every time a transfer request including the storage location information is received from the storage device; transmitting, to the storage device, a read command to read the first data in response to a read request to read the first data from upper layer software; and when receiving, from the storage device, a notification indicating that the first data designated by the read command exists in the host-side write buffer, reading the first data from the host-side write buffer and returning the read first data to the upper layer software.

Similar scope
12. The method of Claim 11, wherein the storage device is configured to write the first data to the one write destination block by a multi-step program operation including transferring the first data to the nonvolatile memory a plurality of times, and the transferring of the first data from the write buffer to the storage device is performed each time the first transfer 


11. The program of claim 10, wherein
the storage device is configured to write the first data to the nonvolatile memory by multi-step program operation including a plurality of transfers of the first data to the nonvolatile memory, the computer program further controls the computer to execute a function of receiving the transfer request including the storage location information from the storage device a plurality of times, and the first data is transferred from the hose-side write buffer to the storage device every time the transfer request is received.



13. The method of Claim 11, wherein the write buffer includes a plurality of write buffer regions respectively corresponding to a plurality of write destination blocks of the storage device, and the method further comprises releasing a write buffer region associated with the one write destination block in response to receiving, from the storage device, a notification indicating that data stored in the write buffer region associated with the one write destination block is unnecessary.  


9. The method of claim 7, wherein
the host-side write buffer includes a plurality of write buffer regions corresponding to the write destination blocks, and the method further comprises releasing a write buffer region associated with the one write destination block when a notification indicating that the write buffer region associated with the one write destination block is unnecessary is received from the storage device.

13. The method of claim 7, further comprising releasing a storage area in the host-side write buffer in which the first data is stored when a notification indicating that using of the first data stored in the host-side write buffer for the read request is unnecessary is received from the storage device.

14. The program of claim 10, wherein the computer program further controls the computer to execute a function of releasing a storage area in the host-side write buffer in which the first data is stored when a notification indicating that using of the first data stored in the host-side write .









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over
Yano (U.S. Publication Number 2015/0254188 A1) in view of Huang (U.S. Publication
Number 2011 /0153913 A1) 

Referring to claims 1, 6, 11 taking claim 6 as exemplary, Yano teaches "6. An information processing apparatus connectable to a storage device including a nonvolatile memory, the nonvolatile memory including a plurality of blocks, the information processing apparatus comprising: a memory;” (Yano [0018] discloses a RAM) “and a processor connected to the memory, wherein the processor is configured to:” (Yano Figure 1 elements 20, 40, [0022] discloses controller connected to RAM) “store, into a write buffer on the memory, first data to be written to one write destination (Yano [0021] discloses write buffer to temporarily store user data to be written into a block in nonvolatile memory) “transmit, to the storage device, a write request including a first identifier associated with the one write destination block and storage location information indicating a location in the write buffer where the first data is stored;” (Yano [0031] discloses NAND R/W control unit commanding NAND controller to execute NAND writing and informing NAND controller of the physical address location (PADDR) to execute the writing. Further, Figure 2, Figure 3, [0025], [0028], [0030] discloses PADDR associated with write destination location and addresses of the write buffer RADDR) “and in a case where the first data is to be read from the storage device before receiving, from the storage device, a notification indicating that writing of the first data to the one destination block is completed, not transmit, to the storage device, a read request to read the first data, and  read the first data from the write buffer.” (Yano [0003], [0004], [0039], [0042], [0067] discloses that upon a host read request issued for data that is not yet readable from NAND (i.e. write-completed/read-inhibited data), the “read-inhibited” requested data is managed and provided from the write buffer until it is determined that the requested data is write-completed/readable data (i.e. until reading from the flash is allowed) )
Yano does not explicitly teach “in response to receiving, from the storage device, a first transfer request including the storage location information, transfer the first data from the write buffer to the storage device;”
However, Huang teaches “in response to receiving, from the storage device, a first transfer request including the storage location information, transfer the first data (Huang [0131], [0137]-[0141], [0144], [0147], claim 14 discloses memory device sending requests to throttle, suspend or maintain data transfers to NV memory at specific rates based on amount of available NV memory or based on achieving a determined balanced between an amount of data from RAM to nonvolatile memory (D1 data) and an amount of folding data in the nonvolatile memory) 
Yano and Huang are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Huang, that multi gear control mechanism improves performance by balancing write operations into nonvolatile memory thus minimizing wait time between transfers, freeing up resources and maximizing the amount of transfers (Huang [0131], [0138], [0145], [0151], [0164]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang’s multi gear control mechanism in the system of Yano to improve performance by balancing write operations into nonvolatile memory thus minimizing wait time between transfers, freeing up resources and maximizing the amount of transfers.
As per the non-exemplary claims 1 and 11, these claims have similar limitations and are rejected based on the reasons given above.


Referring to claims 2, 7, 12 taking claim 7 as exemplary, the combination of
Yano and Huang teaches “7. The information processing apparatus of Claim 6, wherein the storage device is configured to write the first data to the one write destination block by a multi-step program operation including transferring the first data to the nonvolatile memory a plurality of times,” (Huang [0130], [0131], [0141] discloses memory device configured to write to a first section of memory using of multi level programming) “ and the processor is configured to receive the first transfer request including the storage location information from the storage device a plurality of times, and transfer the first data from the write buffer to the storage device each time the first transfer request is received.” (Huang [0131], [0137]-[0141], [0144], [0147], claim 14 discloses memory device sending requests to throttle, suspend or maintain data transfers to NV memory at specific rates based on amount of available NV memory or based on achieving a determined balanced between an amount of data from RAM to nonvolatile memory (D1 data) and an amount of folding data in the nonvolatile memory).  
The same motivation that was utilized for combining Yano and Huang as set forth in claim 6 is equally applicable to claim 7.
As per the non-exemplary claims 2 and 12, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 3, 8, 13 taking claim 8 as exemplary, the combination of Yano and Huang teaches “8. The information processing apparatus of Claim 6, wherein (Yano [0023] discloses a plurality of buffer clusters associated with destination addresses in nonvolatile memory. Further, Figure 2, Figure 3, [0025] discloses association between cluster addresses LADDR and PADDR of destination locations) “ and the processor is further configured to release a write buffer region associated with the one write destination block in response to receiving, from the storage device, a notification indicating that data stored in the write buffer region associated with the one write destination block is unnecessary.” (Yano [0060], [0072] discloses informing that data previously stored in a buffer cluster (i.e. flushed) is no longer needed by releasing or invalidating entries of respective cluster addresses LADDR).    
The same motivation that was utilized for combining Yano and Huang as set forth in claim 6 is equally applicable to claim 8.
As per the non-exemplary claims 3 and 13, these claims have similar limitations and are rejected based on the reasons given above.

  	Referring to claims 4, 9, 14 taking claim 9 as exemplary, the combination of Yano and Huang teaches “9. The information processing apparatus of Claim 6, wherein the first identifier is a block identifier identifying the one write destination block.” (Yano [0025] discloses destination storage locations where data is stored by specifying Memory Chip Number, Physical Block Number, Physical Page Number, Storage Location in Page)
The same motivation that was utilized for combining Yano and Huang as set forth in claim 6 is equally applicable to claim 9.
As per the non-exemplary claims 4 and 14, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 5, 10, 15 taking claim 10 as exemplary, the combination of Yano and Huang teaches “10. The information processing apparatus of Claim 6, wherein the write buffer includes a plurality of write buffer regions respectively corresponding to a plurality of write destination blocks of the storage device,” (Yano [0023] discloses a plurality of buffer clusters associated with destination addresses in nonvolatile memory. Further, Figure 2, Figure 3, [0025] discloses association between cluster addresses LADDR and PADDR of destination locations) “ and the first transfer request” (Huang [0131], [0137]-[0141], [0144], [0147], claim 14 discloses memory device sending requests to throttle, suspend or maintain data transfers to NV “ includes the first identifier and the storage location information.” (Yano Figure 2, Figure 3, [0025], [0028], [0030] discloses PADDR associated with write destination location and addresses of the write buffer RADDR) 
The same motivation that was utilized for combining Yano and Huang as set forth in claim 6 is equally applicable to claim 10.
.


















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20170262365 A1 STORAGE SYSTEM AND INFORMATION PROCESSING SYSTEM FOR CONTROLLING NONVOLATILE MEMORY, Kanno.
US 20130046942 A1 CONTROLLER FOR STORAGE DEVICES AND METHOD FOR CONTROLLING STORAGE DEVICES, , Namba.
US 20120210095 A1 APPARATUS, SYSTEM, AND METHOD FOR APPLICATION DIRECT VIRTUAL MEMORY MANAGEMENT, Nellans.
US 20110149650 A1 Data Transfer Flows For On-Chip Folding, Huang.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        12/2/2021

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132